DETAILED CORRESPONDENCE
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Applicant's arguments on page 5 lines 15-16 is that the use of “obvious” makes it seem that the rejection is not an anticipation one but an obviousness one. Wei [0074] and Fig. 54, annotated below, indicate that the rotation of (1005) causes generation of tension torque on torsion spring (1006). Therefore, it can be anticipated that at least one end of torsion spring (1006) is formed with part of the rotatable shaft (1005), at the location roughly indicated in the annotated Fig. 54 below. Therefore, the argument is not persuasive. 

    PNG
    media_image1.png
    272
    328
    media_image1.png
    Greyscale


Applicant’s arguments, see page 5 line 24—page 6 line 5, filed 09/01/2022, with respect to “a second spring end capable of rotation about the main axis” has been fully considered and are persuasive. The rejections of Claims 1-10 have been withdrawn.

	Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments on page 6 lines 8-15 pertaining to the driving gear (1005) alleges that said driving gear is not a shaft, as also argues that the rachet feature (1005b) allegedly cannot be relied on as non-self-locking thread. As Wei Fig. 52 illustrates below, driving gear (1005) extends along the main axis, is axially fixed with respect to the housing, and has threads (1005a) on a shaft-like structure between its alleged gear heads (seen at 1005) which do not self-lock; therefore Wei (1005) still meets the claimed limitation of the shaft and a non self-locking thread.

    PNG
    media_image2.png
    460
    469
    media_image2.png
    Greyscale


Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments on page 6 line 18—page 7 line 8 pertaining to the nut member (1003b) of Wei, states that (1003b) allegedly is not engaged with the non-self-locking thread (1005b). Wei Fig. 52 shows (1003b) being engaged with the non-self-locking thread component (1005) via (1005a). Wei Fig. 54 shows (1005b) is part of (1005). 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “input structure” including an “interface portion”, a “reservoir holder” with its “axially extending track e.g. slot or groove” and the “drug expelling mechanism” as described in the specification. Please use consistent language throughout the specification and claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract merely recites the independent claim, and should instead describe the disclosed invention more concisely and sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for additional details. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  
The specification is objected to because reference character “80” is being used for the “spindle” and for “the rotatable shaft” (see abstract). 
The specification is objected to because reference character “45” is being used for the “nut member”, and for “the loader nut” (see abstract).
The specification is objected to because reference character “40” is being used for the “input structure”, and for “the loader” (see abstract).

Regarding “reservoir holder”, as claimed in Claims 5, 6 and 9, the limitation is not defined in the provided ‘description of exemplary embodiments’ of the specification. Rather, for the purposes of examination, the examiner is interpreting this component to be the “cartridge holder (10)”. As the “reservoir holder” is not shown in the drawings or supported in the description of exemplary embodiments, please correct the claim language.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1 line 19, “motion of the interface portion” should be amended to be “motion of the interface portion.”, for grammatical correctness and clarity.
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-10 are potentially allowable, however there are outstanding issues with the application (see above).
Regarding Claim 1, Wei (US 2017/0239424) teaches a drug delivery device (Fig. 51, (100)) comprising:
- a housing (Fig. 51, (1004, 601, 601a)) extending along a main axis (seen in Fig. 51),
- a drug expelling mechanism ([0074] for expelling (injecting) a liquid medication into a
patient’s body),
- a torsion spring (Fig. 51, (1006)) adapted to power the drug expelling mechanism ([0074]), the torsion spring (1006) comprising a first spring end arranged stationarily with respect to the housing ([0074]). Since Wei [0074] teaches torque is generating by rotation of the drive gear 1005, therefore a first spring end would be stationary and a second spring end would be capable of rotation.
- a rotatable shaft (Fig. 52, (1005a)) extending along the main axis, the rotatable shaft (1005a) having a non-self-locking thread (seen at (1005a)) and being axially fixed with respect to the housing (as seen in Fig. 52 and [0075], wherein rotation of the driving gear (1005) causes the push rod to move toward the distal end of the auto medication delivery device; (1005) remains axially stationary while rotating to allow distal movement of the push rod (1003)).

    PNG
    media_image2.png
    460
    469
    media_image2.png
    Greyscale

- a spring end retainer to which the second spring end is attached, the spring end retainer being rotationally fixed relative to the rotatable shaft ([0074] spring (1006) end fixed to a retainer such that the spring can be “wound up” by rotation of (1005));
-a nut member (Fig. 53A, (1003b)) engaged with the non-self-locking thread (1005a), the nut member (1003b) being axially movable by translation (seen between Fig. 51 and Fig. 52) relative to the housing (1004) to thereby travel the non-self-locking thread (1005a) between a first position in which the torsion spring is in a relaxed state (seen in Fig. 53B, [0074] when (1005) is released its relaxed) and a second position in which the torsion spring is in a strained state (seen in Fig. 53A, [0074] when (1006) is wound up its strained), and
- an input structure (Fig. 52, (1002, 1003)) operable to strain the torsion spring (1006), and including an interface portion (1003a) which is accessible for operation from an exterior of the housing (seen in Fig 52), the nut member (1003b) being axially fixed with respect to the input structure (1003), whereby the rotatable shaft (of (1005)) rotates in response to a translational motion of the interface portion ([0074]).
However, as Wei doesn’t explicitly teach the input structure being axially movable by translation relative to the housing, nor teaches a second spring end capable of rotation about the main axis, the combination of these specific features with ALL of the claimed limitations are not anticipated or rendered obvious by the closest prior art of record.  
Claims 2-10 depend upon Claim 1, therefore are potentially allowable.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783